Citation Nr: 9906977	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-02 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an effective date prior to August 14, 1996 for 
the grant of service connection for a skin disorder, to 
include folliculitis and keratosis pilars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota, which granted service connection 
for folliculitis and keratosis pilars.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran was separated from active military service on 
June 6, 1991.

3.  A claim for service connection for a skin disorder was 
not received by the RO prior to August 14, 1996.


CONCLUSION OF LAW

The requirements for an effective date prior to August 14, 
1996 for the grant of service connection for a skin disorder, 
to include folliculitis and keratosis pilars, have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Unless specifically 
provided otherwise, the effective date of an award based on 
an original claim shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of an 
application therefor.  However, if the application is 
received within one year from the date of discharge or 
release from service, the effective date of an award for 
disability compensation to the veteran shall be the day 
following the date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991).  See Wright v. Gober, 10 Vet. App. 
343, 346-48 (1997); see also 38 C.F.R. § 3.400(b)(2) (1998).  
Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  See 38 C.F.R. 
§§ 3.160(b), 3.151(a) (1998).  Under certain circumstances, 
VA medical records may constitute an informal claim for 
increase or to reopen a compensation claim under 38 C.F.R. 
§ 3.157 (1998), but this provision is not for application in 
an initial compensation claim for a disability.  

The veteran's DD Form 214 indicates that he was separated 
from active military service on June 6, 1991.  His initial 
claim for service connection for a skin disorder was received 
by the Fargo VARO on August 14, 1996, and the Board observes 
that no submissions were received prior to that date 
indicating that the veteran sought service connection for 
this disability.  The RO granted service connection for this 
disability in the appealed November 1997 rating decision, and 
a 10 percent evaluation was assigned, effective August 14, 
1996.

The Board has considered the lay arguments of the veteran.  
During his March 1998 VA hearing, the veteran asserted that 
an earlier effective date for the grant of service connection 
for a skin disorder was warranted because he was under the 
impression that he had completed an application for 
compensation at the time he underwent a Persian Gulf Registry 
examination in June 1994.  Additionally, statements from the 
veteran's wife and brother reflect their belief that the 
veteran had, in fact, submitted a disability claim at the 
time of this examination.  However, a review of the veteran's 
claims file indicates that there is no record of a claim for 
service connection for a skin disorder prior to August 14, 
1996.  A June 1998 Report of Contact indicates that a further 
inquiry by the veteran's representative revealed no record of 
a claim for compensation from 1994. 

Since the veteran submitted his application more than one 
year after his separation from service on June 6, 1991, the 
law provides that the earliest effective date that can be 
assigned for his award of service connection for a skin 
disorder, to include folliculitis and keratosis pilars, is 
August 14, 1996.  Therefore, it is the conclusion of the 
Board that the preponderance of the evidence is against the 
veteran's claim for an earlier effective date.


ORDER

An effective date prior to August 14, 1996 for the grant of 
service connection for a skin disorder, to include 
folliculitis and keratosis pilars, is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

- 3 -


- 1 -


